A Professional Corporation

ROPERS

Redwood City

 

MAJES KI

Case

Co A AN DN fF WW NY

NO NO NO NY ND NHN HNO HN HN we Ke KF KF KF Ke EF Ee
oOo nN Nn On fF WY NYO KF CO UO WN DN fF WY NYO KY OC

:20-cv-00764-RGK-KES Document 22 Filed 11/23/20 Page1lofi1 Page ID#:74

BLAKE J. RUSSUM (SBN 258031)

JACLYN D. CONOVER (SBN 266749)

ROPERS MAJESKI PC JS6

1001 Marshall Street, Sth Floor

Redwood City, CA 94063

Telephone: 650.364.8200

Facsimile: 650.780.1701

Email: blake.russum@ropers.com
jaclyn.conover@ropers.com

Attorneys for Defendant
SAFECO INSURANCE COMPANY OF

AMERICA
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
JIN JUN KONG, aka DANIEL JIN Case No. 8:20-cv-764 RGK KES
HUN KONG,
. RRQRQSED] ORDER RE
Plaintiff, TIPULATED DISMISSAL
V. [21]

SAFECO INSURANCE COMPANY
OF AMERICA, a New Hampshire
Corporation,

Defendant.

 

 

IT IS HEREBY ORDERED that, pursuant to the parties’ Stipulation for
Dismissal of Action with Prejudice and Federal Rules of Civil Procedure
41) (a)())(A)Gi), this action shall be, and hereby is, dismissed with prejudice in its
entirety as to all claims and parties. Each party shall bear its own attorney’s fees

and costs.

Date: November 23, 2020

 

24 Khacrena

16 Arsine Tudge R. Gary Klausner

+
<

4820-5210-8496.1 [PROPOSED] ORDER RE STIPULATED
DISMISSAL 8:20-CV-764 RGK KES

 
